Title: [Diary entry: 17 May 1785]
From: Washington, George
To: 

Tuesday 17th. Mercury at 60 in the Morning—62 at Noon and 62 at Night. General Cadwallader went away after Breakfast, and I went to Alexandria to the appointed meeting of the Subscribers to the Potomack Navigation. Upon comparing, & examining the Books of the different Managers, it was found, including the Subscriptions in behalf of the two States, & the 50 Shares which the Assembly of Virginia had directed to be Subscribed for me, (& which I then declared I would only hold in trust for the State) that their were 403 Shares Subscribed, which being more than sufficient to constitute the Company under the Act—the Subscribers proceeded to the choice of a President & 4 Directors; the first of which fell upon me. The votes for the other four fell upon Governors Johnson & Lee of Maryland and Colonels Fitzgerald & Gilpin of this State. Dined at Lomaxs and returned in the Afternoon.